DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 3, 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 and 18-20 have been considered however, they are directed to newly added limitations not previously considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, and 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Applicant recites in claim 1, that the fluid is configured to harden in line 4 of the claim. However, in lines 11-12 recites that the curing agent is configured to at least partially solidify the base component.
This language makes it unclear if the fluid is only configured to harden OR to only be partially solidified. For example, a gel-like substance can be considered as partially solidified, vs a fluid that is actually hardened. 
Applicant recites in claim 7, that the fluid is configured to harden in line 5 of the claim. However, in lines 11-12 recites that the curing agent is configured to at least partially solidify the base component.
This language makes it unclear if the fluid is only configured to harden OR to only be partially solidified. For example, a gel-like substance can be considered as partially solidified, vs a fluid that is actually hardened. 


 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 and  18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feusi (WO 2016/185017) in view of Whitsett (US 2010/0204790),  Salahieh et al. (US 2016/0008126) and Kahook (US 2017/0119521).

Referring to claims 1, 5, 7, 10, 12, and 18, Feusi discloses an intraocular lens haptic comprising: a toroid portion having an outer diameter and an inner diameter and an interior volume, wherein the interior volume of the toroid portion is configured to be filled with a fluid(translation section 0041) that is configured to harden (Feusi discloses a filling material that comprises a gel-like substance which would read on a partially solidify), and a receiving feature along an inner surface of the toroid portion for receiving an intraocular lens optic(Fig. 4; item 16) that can be v-shaped or any other polygonal cross-section(c-shaped), and an intraocular lens optic configured to fit in the receiving feature when the intraocular lens is implanted into an eye of a patient(Fig. 3).
Feusi lacks a detailed description of the receiving feature extending from the inner surface of the toroid portion. 
Whitsett, also in the eye art, teaches a receiving feature wherein the receiving feature comprises a first portion and a second portion extending from the inner surface of the toroid portion and forming is formed as a groove on at least a portion of the inner surface of the toroid portion radius, the groove corresponding in size to a circumferential diameter of the intraocular lens optic (Fig. 7A-7B).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the shape of the receiving structure of Feusi to extend from the inner surface as taught by Whitsett, as it would only require routine skill in the art to modify the shape of the receiving feature as an alternative structure for securing the lens to the haptic.
Feusi also lacks a detailed description of the fluid being configured to harden, wherein the fluid comprises a base component and a curing agent adapted to be delivered to the interior volume of the toroid portion subsequent to delivery of the base component to the toroid portion, the curing agent configured to at least partially solidify the base component.
Salahieh et al. teaches an intraocular lens in the same field of endeavor that comprises a support structure 81, filled with a fluid capable of being hardened after delivery (paragraph 157). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the fluid of Brady et al. to comprise a base component and curing agent that will allow the fluid to harden, as Salahieh et al. teaches that the fluid can be hardened in order to provide the haptic region with an amount of stiffness to provide support to the lens structure once implanted. 
Feusi lacks a detailed description of the receiving feature configured for penetration by a needle to enable the interior volume to be filled with the fluid using the needle.
However, Kahook et al. discloses a modular intraocular lens with a base (ring) and an intraocular lens configured to insert into the base. Kahook et al. discloses the solid material base and lens can be made hollow and inflated in the eye (molded silicone) wherein the needle may pierce the wall of the base and self-seal after removal (paragraph 46) for the purpose of allowing the size of the incision to be smaller.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to substitute the use of a needle to fill the toroid structure of Brady as taught by Kahook et al. as a needle is a well-known means by which to fill a toroid.
Referring to claim 2, Feusi discloses wherein the receiving feature comprises a first portion and a second portion extending from the inner surface of the toroid portion (10) and forming a groove (inner wall 16) on at least a portion of the inner surface of the toroid portion radius, the groove corresponding in size to a circumferential diameter of the intraocular lens optic (see Fig. 4).
Referring to claims 3 and 8, Feusi et al. discloses wherein the groove extends circumferentially around the inner diameter (Figs. 1 and 4).
Referring to claims 4 and 9, as modified in claims 1 and 7 above, Salahieh et al. disclose wherein the curing agent is further configured to cause the fluid to harden in response to exposure to ultraviolet light(paragraph 157 discloses the use of a UV curing agent). 
Referring to claims 6 and 11, as modified in claim 1 Feusi discloses wherein the outer diameter of the toroid portion is configured to circumferentially fit an equator of a capsular bag when the interior volume is filled with the fluid (Fig. 3 and page 1 of the translation).
Referring to claim 18, Feusi discloses wherein the groove comprises a V-shaped groove (see page 2 of the translation).
Referring to claim 20, Feusi discloses wherein the receiving feature comprises a compressible element (a fluid filled silicone material is compressible).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448.  The examiner can normally be reached on MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/TIFFANY P SHIPMON/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774